In an action to recover damages for medical malpractice and lack of informed consent, etc., the plaintiff appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated November 22, 2006, which granted the defendants’ motion pursuant to CPLR 3124 to compel them to provide authorizations for original pathology slides.
Ordered that the order is affirmed, with costs.
The Supreme Court properly exercised its discretion in *577determining that the defendants demonstrated unusual and unanticipated circumstances warranting the limited discovery requested from the plaintiff (see 22 NYCRR 202.21 [d]; Utica Mut. Ins. Co. v P.M.A. Corp., 34 AD3d 793 [2006]; Davis v Goodsell, 6 AD3d 382, 385 [2004]), especially in light of the substantial prejudice to the defendants which would result without such discovery (see Arons v Jutkowitz, 37 AD3d 94, 100-101 [2006]). Crane, J.P., Santucci, Florio, Dillon and Balkin, JJ., concur.